Citation Nr: 9908137	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-23 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Recovery of loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant's period of service is unverified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in October 
1995 and August 1996, of the Department of Veterans Affairs 
(VA), Fort Harrison, Montana, Regional Office (RO).   


REMAND

Review of the record reveals that in an October 1996 
statement, the appellant requested a hearing before "the 
board in Nashville."  Review of the record reveals that the 
appellant was afforded a hearing before the RO in Nashville, 
Tennessee.  However, there is no indication that the 
appellant was afforded a hearing before the Board at the RO 
or that he withdrew his request for such hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if a 
veteran expresses a desire to appear in person.  There is no 
indication in the record that the appellant was afforded a 
hearing before a member of the Board at the RO in Nashville, 
Tennessee or that he withdrew his request for such a hearing 
subsequent to his October 1996 request.  In light of these 
circumstances, the Board concludes that clarification 
regarding whether the appellant desires a hearing before the 
Board is needed.  The RO should contact and ask the appellant 
whether he desires a hearing before a member of the Board 
before a final decision on his appeal is made. 

Additionally, the Board notes that the last financial 
information provided by the appellant was dated in May 1989, 
and as such, is now almost ten years old.  At that time, the 
appellant indicated that he and his spouse were currently 
unemployed.      In any event, the appellant's current 
financial status is unknown, but since the possibility of a 
significant financial change exists, an updated financial 
status report, and the verification of the information 
provided, would be beneficial to the resolution of this 
appeal. 

Under the circumstances, the Board remands this case to the 
RO for the following actions:

1.  The RO should contact the appellant 
and determine whether the appellant 
desires a hearing before a member of the 
Board at the RO in Nashville, Tennessee.  
If the appellant desires a hearing before 
a member of the Board at the RO in 
Nashville, Tennessee, he should be 
scheduled to appear at a hearing before a 
member of the Board at the RO in 
Nashville, Tennessee as soon as it may be 
feasible.  The appellant should be asked 
to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

2.  The appellant should be provided with 
another financial status report form (VA 
Form 4-5655) and be asked to complete it.  
The current financial status report 
should include financial information of 
the appellant's spouse. 

3.  The appellant's claim should be 
reviewed by the RO.  If the benefit 
sought continues to be denied, the 
appellant should be provided with a 
supplemental statement of the case.  That 
supplemental statement of the case should 
specifically address those of the six 
elements found in 38 C.F.R. § 1.965 
(1998) which the RO considers to be 
pertinent to the determination of whether 
the appellant should be accorded a waiver 
of his loan guaranty indebtedness under 
the standards of "equity and good 
conscience."  In particular, the fault of 
the appellant and the possibility of 
unjust enrichment and/or undue hardship 
should be addressed.  The RO should also 
identify any other elements that should 
be applied to the facts and circumstances 
of this case indicating a need for 
reasonableness and moderation in the 
exercise of the Government's rights, such 
as any mitigating circumstances 
surrounding the appellant's default and 
foreclosure. 

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).	

